              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JASON DENT,                             :
        Plaintiff                       :
                                        :             No. 1:20-cv-299
             v.                         :
                                        :             (Judge Rambo)
WILLIAM BARR, et al.,                   :
        Defendants                      :

                                 MEMORANDUM

      On June 7, 2019, pro se Plaintiff Jason Dent (“Plaintiff”), who is currently

incarcerated at the United States Penitentiary Canaan in Waymart, Pennsylvania

(“USP Canaan”), initiated the above-captioned action by filing an “emergency

injunction” against Defendants Attorney General William Barr (“Barr”) and Bureau

of Prisons Regional Director J.F. Caraway (“Caraway”) in the United States District

Court for the Eastern District of Texas. (Doc. No. 1.) In an Order dated February

19, 2020, that court transferred the action to this Court for further proceedings. (Doc.

No. 2.) In an administrative Order dated February 24, 2020, the Court directed

Plaintiff to either pay the requisite filing fee or submit a motion for leave to proceed

in forma pauperis within thirty (30) days. (Doc. No. 5.) Plaintiff has moved for a

ninety (90)-day extension of time to comply with that administrative Order. (Doc.

No. 7.)

      The Court construes Plaintiff’s “emergency injunction” to be a complaint filed

pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971). Pursuant to the Prison Litigation Reform Act of

1995 (“PLRA”), 1 the Court will perform its mandatory screening of the complaint.

For the reasons set forth below, the Court will dismiss the complaint without leave

to amend and deny as moot Plaintiff’s motion for an extension of time (Doc. No. 7).

I.      BACKGROUND

       Plaintiff seeks injunctive relief directing Defendants Barr and Caraway to

cease spending more money on private prisons, cease the spending of less money on

Bureau of Prisons (“BOP”)-operated facilities, and “the current policies.” (Doc. No.

1 at 1.) He alleges that in April 2008, “weeks before the race riot at USP Florence

occurred,” a legislative coordinator with the AFGE 2 testified before Congress

regarding rising levels of violence within BOP institutions. (Id.) This individual

“blamed the violence on insufficient staffing and resources.” (Id.) Plaintiff goes on

to allege that on April 20, 2008, a “major 30 minute race riot” broke out at USP

Florence, during which guards fired “more than 200 M-16 rounds, 300 pepper balls

and almost a dozen tear gas canisters, plus sting grenades.” (Id.) Two prisoners

were killed and thirty (30) prisoners and a staff member were injured. (Id.) Plaintiff



1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
2
 In an identical case to the one presented here, the United States District Court for the Eastern
District of Pennsylvania has presumed that Plaintiff refers to the America Federation of
Government Employees. See Dent v. Barr, No. 2:19-cv-2445, 2019 WL 2537814, at *1 n.1 (E.D.
Pa. June 19, 2019).
                                               2
alleges that a month prior, BOP officials “estimated that a projected $289 million

budget short fall could cause the cutting of guard positions to the point where safety

and security of staff and inmates could be in jeopardy.” (Id. at 2.)

      Plaintiff next maintains that the BOP removed UNICOR programs, leaving

inmates unable to pay court fines and restitution, removed washers and dryers,

leading to increased staph infections, removed microwaves, removed breakfast and

replaced it with “gran flakes seven days a week,” and served peanut butter and jelly

or sandwich meat for dinner. (Id. at 2.) Plaintiff also alleges a general lack of jobs

and food. (Id.) Plaintiff argues that these policies have created an “ultra violent

environment.” (Id.) He maintains that private prisons did not experience any budget

cuts. (Id.) Plaintiff alleges that on January 29, 2018, a BOP Assistant Director

“leaked” a memorandum indicating that the current presidential administration

intended to boost the use of private prisons while cutting federal staff. (Id. at 3.) He

asserts that “rehabilitation is not the BOP goal for inmates anymore only

warehousing.” (Id.)

II.    LEGAL STANDARD

      A.     Screening and Dismissal of Prisoner Complaints

      Although Plaintiff has neither paid the filing fee nor filed a motion for leave

to proceed in forma pauperis, the Court has the authority to screen his complaint

pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d 113, 116 n.2 (3d Cir.


                                           3
2000) (recognizing that the district courts have the authority to screen a prisoner

complaint pursuant to § 1915A(b)(1) even if the prisoner is not proceeding in forma

pauperis); see also Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019) (noting that “a

court has the authority to dismiss a case ‘at any time,’ 28 U.S.C. § 1915(e)(2),

regardless of the status of a filing fee”). Section 1915A requires that the Court

“review, before docketing, if feasible or, in any event, as soon as practicable after

docketing, a complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C.

§ 1915A(a). In doing so, the Court must dismiss a complaint or any portion thereof

that “is frivolous, malicious, or fails to state a claim upon which relief may be

granted, id. § 1915A(b)(1), or that “seeks monetary relief from a defendant who is

immune from such relief,” id. § 1915A(b)(2). The determination of whether a

complaint fails to state a claim under § 1915A(b)(1) is governed by the same

standard applicable to motions to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999); Neal v. Pa. Bd. of Probation & Parole, No. 96-7923, 1997 WL 338838, at *1

(E.D. Pa. June 19, 1997).

      When deciding whether a complaint fails to state a claim on which relief may

be granted, district courts apply the standard governing motions to dismiss filed

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. See, e.g.,


                                         4
Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June 26,

2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)

(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a


                                           5
cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

Finally, if a complaint fails to plead facts sufficient to satisfy the standing and “case

and controversy” requirement of Article III, the Court may sua sponte dismiss the

complaint under § 1915A. See Martin v. Keitel, 205 F. App’x 925, 928-29 (3d Cir.

2006). The plaintiff bears the burden of showing that he has standing. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992).


                                           6
       B.    Bivens Claims

       A Bivens civil rights action asserted under 28 U.S.C. § 1331 is evaluated using

the same standards applicable to a 42 U.S.C. § 1983 civil rights action. See Paton

v. LaPrade, 524 F.2d 862, 871 (3d Cir. 1975); Veteto v. Miller, 829 F. Supp. 1486,

1492 (M.D. Pa. 1992). To state a claim under Bivens, a plaintiff must allege that he

was deprived of a federal right by a person acting under color of federal law. See

Young v. Keohane, 809 F. Supp. 1185, 1199 (M.D. Pa. 1992).

III.   DISCUSSION

       A.    Plaintiff’s Complaint

       The Court notes that Plaintiff’s complaint is identical to one he filed in the

United States District Court for the Eastern District of Pennsylvania in June 2019.

See Dent v. Barr, No. 2:19-cv-2445, 2019 WL 2537814, at *1 (E.D. Pa. June 19,

2019). That court dismissed Plaintiff’s complaint for lack of standing. Id. at *2-4.

For the reasons set forth below, the Court concludes that Plaintiff lacks standing to

bring his claims in the above-captioned case.

       Article III, Section 2 of the Constitution grants federal courts the authority to

decide legal questions resolving cases or controversies. See Trump v. Hawaii, 138

S. Ct. 2392, 2416 (2018). For an Article III case or controversy, however, a plaintiff

must have standing. See Dent, 2019 WL 2537814, at *2 (citing Hollingsworth v.

Perry, 570 U.S. 693 (2013)). To have standing, a plaintiff must sufficiently show


                                           7
that he (1) has suffered an “injury in fact . . . which is (a) concrete and particularized

and (b) actual or imminent, not conjectural or hypothetical”; (2) there is “a causal

connection between the injury and the conduct complained of—the injury has to be

fairly . . . traceable to the challenged action of the defendant”; and (3) “it must be

likely, as opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Hollingsworth, 570 U.S. at 560-61 (internal citations and

quotations omitted).

      The Third Circuit has held that allegations of a vague and indefinite future

injury are insufficient to constitute the injury necessary to establish standing. See

Pa. Prison Soc. v. Cortes, 508 F.3d 156 (3d Cir. 2007). For example, in Cortes, the

prisoner plaintiffs challenged an amendment to the Pennsylvania Constitution

increasing the number of required votes for obtaining a pardon or commutation. Id.

at 158. The Third Circuit concluded that the plaintiffs lacked standing because they

failed to allege imminent injury because they failed to prove they were in the process

of applying for a pardon or commutation or planned to immediately apply for a

pardon or commutation. Id. at 165. In the instant case, Plaintiff fails to allege that

he will suffer imminent injury as a result of the BOP’s spending policies. Although

Plaintiff alleges that the spending policies have contributed to increased violence, he

fails to allege that he has personally suffered from such violence. While Plaintiff

attaches an exhibit indicating that three inmates have been killed at USP Canaan,


                                            8
that exhibit shows that the most recent death occurred in 2013. (Doc. No. 1-1 at 8.)

Plaintiff’s allegations connecting increased violence to BOP spending policies are

merely conclusory and fail to sufficiently set forth injury required for standing.

      Plaintiff must also demonstrate that the alleged injuries are “fairly traceable

to the challenged conduct of the defendants.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). The alleged injury cannot be “the result of the independent

action of some third party not before the court.” Finkelman v. Nat’l Football League,

810 F.3d 187, 193 (3d Cir. 2017) (citing Toll Bros. Inc. v. Twp. of Readington, 555

F.3d 131, 142 (3d Cir. 2009)). This requirement is “akin to ‘but for’ causation” in

tort and may be satisfied “even where the conduct in question might not have been

a proximate cause of the harm.” Id. In the instant case, Plaintiff fails to show that

his alleged injury is fairly traceable to the BOP’s spending policies. Plaintiff’s

complaint “does not show any causation between increased violence/worsening

prison conditions and the BOP’s spending policies.” Dent, 2019 WL 2537814, at

*3. Plaintiff’s speculative allegations simply fail to sufficiently show that his alleged

injuries are fairy traceable to the BOP’s spending policies.

      Article III also requires a plaintiff to show that it is “‘likely,’ as opposed to

‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Lujan,

504 U.S. at 561 (quoting Simon v. Eastern Ky. Welfare Rights Orgs., 426 U.S. 26,

41-42 (1976)). The Supreme Court has noted that “suits challenging, not specifically


                                           9
identifiable Government violations of the law, but the particular programs agencies

establish to carry out their legal obligations . . . [are], even when premised on

allegations of several instances of violations of law, . . . rarely if ever appropriate for

federal-court adjudication.” Id. at 568. Here, Plaintiff fails to “allege any facts that

support a conclusion that increased spending on BOP prisons and decreased

spending on private prisons would alleviate the risk of violence, and therefore his

alleged injury.”    Dent, 2019 WL 2537814, at *4.             Plaintiff’s allegation that

legislative coordinators have blamed the violence of insufficient staffing and

resources is “insufficient to show that ceasing the current spending policies and

increasing spending on BOP prisons will redress [Plaintiff’s] alleged injury.” Id.

Because Plaintiff fails to demonstrate a “concrete connection between budget cuts,

violence, and [his] alleged injury, redressability is merely speculative and

insufficient for standing.” Id.

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may


                                            10
deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002). Here, based upon the discussion above, the

Court concludes that it would be futile to permit Plaintiff to amend his complaint.

IV.   CONCLUSION

      For the foregoing reasons, the Court will construe Plaintiff’s “emergency

injunction” (Doc. No. 1) as his complaint and, so construed, dismiss the complaint

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.

§ 1915A(b)(1). Plaintiff’s motion for an extension of time (Doc. No. 7) will be

denied as moot. Plaintiff will not be given leave to file an amended complaint. An

appropriate Order follows.


                                        s/ Sylvia H. Rambo
                                        United States District Judge

Dated: March 24, 2020




                                          11
